Citation Nr: 0734553	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-43 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, M.F.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1967 
to June 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDING OF FACT

In September 2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for Agent Orange 
exposure.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to service connection 
Agent Orange exposure have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn on the record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b).  
Withdrawal may be made by the veteran or his authorized 
representative.  38 C.F.R. § 20.204(a).

By a March 2004 rating decision, the RO denied service 
connection for Agent Orange exposure.  In August 2004, the 
veteran filed a notice of disagreement.  In November 2004, 
the RO issued a statement of the case.  In December 2004, the 
veteran perfected the appeal.  38 C.F.R. § 20.202.  At the 
September 2007 Board hearing, the veteran orally withdrew the 
appeal as to that issue.  This is sufficient to withdraw the 
issue on appeal.  38 C.F.R. § 20.204(b)(1).  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to this issue.  38 C.F.R. § 
20.204(c).  Accordingly, the Board does not have jurisdiction 
to review the issue of entitlement to service connection for 
Agent Orange exposure.


ORDER

The claim of entitlement to service connection for Agent 
Orange exposure is dismissed.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty to 
assist includes obtaining records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  The duty to 
assist also includes a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Here, although the veteran stated that he was treated for 
PTSD at the Brecksville VAMC in 1986 through 1989 and has 
been treated for PTSD at the Wade Park VAMC since 2003, it 
appears that those records have not yet been requested.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where 
VA medical treatment records are material to the issue on 
appeal and are not included within the claims file, a remand 
is necessary to acquire such VA records, because VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees).

In addition, a December 2003 VA psychiatry examination found 
no PTSD.  A September 2004 mental health consultation found 
no PTSD, but that examination was conducted by a social 
science specialist.  A November 2004 VA medical record noted 
a positive PTSD screen, a May 2005 VA record assessed PTSD, 
and an April 2007 VA record noted a negative PTSD screen.  A 
June 2007 VA psychiatric consultation noted no PTSD, but the 
examiner indicated that the veteran had refused to describe 
his PTSD symptoms.  At the September 2007 Board hearing, the 
veteran described how reluctant he was to describe his 
symptoms in detail.  

The United States Court of Appeals for Veterans Claims has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see 
also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2007).  

In this case, the veteran's personnel records reveal that the 
veteran received the Combat Action Ribbon and Purple Heart, 
among other medals, which indicate that the veteran was 
engaged in combat with the enemy.  Accordingly, the veteran's 
statements as to his experiences during Vietnam, if they are 
consistent with his service, are to be accepted as 
conclusive.  The veteran has stated that he served with the 
1st Bn 9th Marines, 3rd Marine Division.  He has stated that he 
received his Purple Heart from shrapnel while under attack of 
incoming rounds.  The veteran testified before the Board in 
September 2007 that he has had emotional difficulties since 
his military service and that he has difficulty describing 
the stressful situations that he experienced during service.  

Accordingly, because the evidence of record is not clear 
regarding the veteran's symptoms and proper diagnosis and the 
full picture of the veteran's psychiatric disorder has not 
yet been obtained, another VA psychiatric examination is 
required.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Cleveland 
VAMC, Brecksville VAMC, and Wade Park VAMC 
and obtain and associate with the claims 
file all treatment records relating to the 
veteran that are not currently of record.  
The RO must specifically request treatment 
records from the 1980's from the 
Brecksville VAMC.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact must clearly 
be documented in the claims file.

2.  The RO must request from the veteran a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which he alleges he was exposed in 
service.  The veteran must be advised that 
this information is vitally necessary to 
his claim.  He is further advised that 
failure to respond may result in adverse 
action.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  

3.  The RO must provide veteran with a VA 
examination by a psychiatrist to ascertain 
the nature, severity, and etiology of any 
PTSD found.  The claims file must be made 
available to and reviewed by the VA 
psychiatrist in conjunction with the 
examination.  All necessary special 
studies or tests, including psychological 
testing and evaluation, must be 
accomplished.  The RO must provide the 
psychiatrist a summary of the veteran's 
alleged stressors.  The examination report 
must include a detailed account of all 
pathology found to be present.  If the 
diagnosis of PTSD is deemed appropriate, 
the psychiatrist must specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice stressors 
found to be established by the record and 
found sufficient to produce PTSD by the 
psychiatrist.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The report 
prepared must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


